EXHIBIT 10.2


NOTE AGREEMENT



$__________
Houston, Texas
February 25, 2011



For value received, BERING EXPLORATION, INC (“Maker”), promises to pay to the
order of _____________ (“Lender”), the sum of _____________________ AND NO/100
DOLLARS ($______________.00), in legal and lawful money of the United States of
America, together with interest thereon at the rate of ten percent (10%) per
annum plus a 10% transaction fee that will also accrue with interest from the
date of the Note.  Interest on the unpaid principal balance shall accrue from
the date hereof.  Interest will be calculated on the basis of a 365-day year and
actual number of days elapsed.


Payment of accrued and outstanding interest and the principal are due on
December 31, 2011 (“Maturity”) Each payment shall be credited first on the
interest then due, and the remainder on the principal sum outstanding, and
interest shall cease on any principal amount prepaid.


If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.


Maker shall be in default under this Note if any interest or principal payment
required under this Note is not paid when due, and such default is not cured
within ten (10) business days after receipt of notice of such late payment, in
which case the Lender may declare all sums due under this Note to be immediately
due and payable, and may exercise any and all available remedies.


It is the intention of the parties hereto to comply with the usury laws
applicable to this Note; accordingly, it is agreed that notwithstanding any
provision to the contrary in this Note or in any of the documents securing
payment hereof, if any, no such provision shall require the payment or permit
the collection of interest in excess of the maximum rate permitted by law.  If
any excess of interest is provided for, contracted for, charged for, or received
or adjudicated to be provided for, contracted for, or received, then the
provisions of this paragraph shall govern and control and neither the Maker
hereof nor any other party liable for the payment hereof shall be obligated to
pay the amount of such express interest.  Any such excess interest which may
have been collected shall be, at the Holder’s option, either (1) applied as
credit against the then unpaid principal amount hereof or (2) refunded to the
Maker.  The effective rate of interest shall be automatically subject to
reduction to the maximum lawful contract rate allowed under the usury laws of
the State of Texas as they are now or subsequently construed by the courts of
the State of Texas.


If this Note is not paid at Maturity, regardless of how the Maturity may be
brought about, or is collected or attempted to be collected through the
initiation or prosecution of any suit or through any probate, bankruptcy, or any
other judicial proceedings, or is placed in the hands of an attorney for
collection, Maker shall pay, in addition to all other amounts owing under this
Note, all actual expenses of collection, all court costs, and reasonable
attorney’s fees incurred by Lender.
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 


This Note represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.  In the event that any provision contained in this Note conflicts with
applicable law, such conflict shall not affect the other provisions of this Note
that can be given effect without the conflicting provisions.  To this end, the
provisions of this Note are declared to be severable.


This Note shall be governed by the laws of the State of Texas.  Any action
brought by either party against the other party to enforce or interpret this
Note shall be brought in an appropriate court in Houston, Harris County, Texas.


MAKER:
 
LENDER:
           
BERING EXPLORATION, INC.
   
  
           
By:
 
By: 
   
Name:  
Steven M. Plumb
       
Title:
Chief Financial Officer
       



 
Page 2 of 2

--------------------------------------------------------------------------------

 
 